The opinion of the court was delivered by
M oodiiull, J.
The matter to be determined in this case is the validity of an assessment for the grading, &c., of the -old county road in the township of North Bergen, under the act of March 18th, 1870. Lawn, 1870, p. 1312.
*457The proceedings returned to us fail to show any substantial compliance with the provisions óf that act in the following essential particulars:
1. The commissioners by whom the assessment was made-were not, so far as appears, disinterested freeholders and residents of the township.
2. They did not respectively take and file the oath prescribed by the act, viz., that they had no interest in said improvement, and did not own any property .along the line-thereof.
3. The assessment, so far as appears, was in excess of the-benefits.
4. The commissioners did not examine into the whole matter of their charge, and report in writing what real estate, fronting upon said improvement, ought to be assessed, and what proportion of the entire expense thereof should be assessed to each separate parcel or lot of land.
5. It does not appear that the township clerk, after the-filing of the commissioners’ report, gave notice, for at least ten- days, stating that the same had been duly filed, and when and where the township committee would convene to consider-objections in writing touching said assessment.
6. The attempted confirmation of the assessment, without such notice having been previously given, was illegal and void.
The objection that the writ in this case was not allowed within the time limited by the act, cannot prevail.
Section 7 provides “that after thirty days have elapsed from the date of confirmation named in the preceding section,, no certiorari may be allowed,” &c. But the confirmation named in the preceding section having- never had any legal existence, for want of the notice referred to above, it follows, that the prescribed limitation has not yet commenced to run.
The writ must therefore be retained, and, for the reasons indicated above, the assessment-, with all proceedings under it, must, as to the prosecutors, be set aside, with costs.